                                               Tne Crrv oF NEW Yonx
JAMES E. JOHNSON                              L.q.w DnpanrMENT                                       Chlarens Orsland
Corporation Counsel                                  CHURCH STREET
                                                   IOO                                             phone:212-356-2086
                                                  NEW YORK, NY 1OOO7                                 fax:212-356-2089
                                                                                            email: corsland@law.nyc. gov




                                                                       Iuly 22,2020



         Bv ECF
         Hon. Sanket J. Bulsara
         United States District Court
         Eastern District of New York
         225 CadmanPlazaEast
         Brooklyn, N.Y. 11201

                        Re:     Polanco v. City of New York
                                le cv 4623 (DLr) (SJB)

          Dear Judge Bulsara:

                        On behalf of the defendants City of New York and Dr. Colleen Vessell ("City
          Defendants"), we write in response to Your Honor's order of July 20,2020. Counsel for City
          Defendants, along with a representative of the Comptroller, will be able to attend the July 27,
          2020 settlement conference via teleconference. We can be reached at the following numbers:

                        Chlarens Orsland (Law Dept.)
                        (2r2) 3s6-2086
                        corsland@law.nyc.gov

                        Copatrick Thomas (Law Dept.)
                        (646) 988-3643
                        cthornas@law.nyc.gov

                        Rohit Mallick (Comptroller)
                        (er7) 246-083e
                        rmallic@comptrol I er. n)rc. gov




                                                           I
             We look forward to meeting with the Court and counsel at that time.


                                                         Respectfully yours,



                                                         Chlarens Orsland
                                                         Copatrick Thomas
                                                         Assistant Corporation Counsel


CC:All Counsel of record
      Via ECF




                                            -2-
